Exhibit 10.1.5

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT is made as of this 16th day of
November, 2017, by and among AQUA PENNSYLVANIA, INC., a Pennsylvania corporation
(“Borrower”), the several banks which are parties to this Agreement (each a
“Bank” and collectively, the “Banks”) and PNC BANK, NATIONAL ASSOCIATION in its
capacity as agent for the Banks (in such capacity, the “Agent”).

BACKGROUND

A. The Borrower, the Agent and the Banks are parties to an Amended and Restated
Credit Agreement, dated as of November 17, 2016 (as heretofore amended,
supplemented, modified, or restated, the “Credit Agreement”), pursuant to which
the Banks have made available to the Borrower a revolving credit facility in an
aggregate amount of $100,000,000 (the “Facility”).  The loans under the Facility
are evidenced by the Borrower’s Notes to the Banks in the aggregate principal
amount of $100,000,000.

B. The Borrower, the Agent and the Banks desire to extend the Termination Date
of the Facility and modify certain other provisions of the Credit Agreement, all
on the terms and subject to the conditions herein set forth.

NOW THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

AGREEMENT

1. Terms.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.

2. Amendment to Credit Agreement.  Effective on November 16, 2017 (the
“Effective Date”), the Credit Agreement is hereby amended as follows:

(a) The definition of “Termination Date” in Section 1.1 is hereby amended and
restated to read in full as follows: 

“Termination Date”:  the earlier of (a) November 14, 2018 or any later date to
which the Termination Date shall have been extended pursuant to subsection
2.8(d) hereof and (b) the date the Commitments are terminated as provided
herein.

(b) Effective on the Effective Date, Schedule 3.13 of the Credit Agreement shall
be updated and replaced by the corresponding Schedule 3.13 set forth in
Exhibit A hereto.

3. Loan Documents.  Except where the context clearly requires otherwise, all
references to the Credit Agreement in any of the Loan Documents or any other
document



 

--------------------------------------------------------------------------------

 

delivered to the Banks or the Agent in connection therewith shall be to the
Credit Agreement as amended by this Agreement.

4. Borrower’s Ratification.  The Borrower agrees that it has no defenses or
set-offs against the Banks or the Agent or their respective officers, directors,
employees, agents or attorneys, with respect to the Loan Documents, all of which
are in full force and effect, and that all of the terms and conditions of the
Loan Documents not inconsistent herewith shall remain in full force and effect
unless and until modified or amended in writing in accordance with their
terms.  The Borrower hereby ratifies and confirms its obligations under the Loan
Documents as amended hereby and agrees that the execution and delivery of this
Agreement does not in any way diminish or invalidate any of its obligations
thereunder.

5. Representations and Warranties.  The Borrower hereby represents and warrants
to the Agent and the Banks that:

(a) The representations and warranties made in the Credit Agreement are true and
correct in all material respects as of the date hereof; provided, however, that
for purposes of the representations in Section 3.1 thereof, the annual and
quarterly financial information referred to in such Section shall be deemed to
be the most recent such information furnished to each Bank;

(b) No Default or Event of Default under the Credit Agreement exists on the date
hereof; and

(c) This Agreement has been duly authorized, executed and delivered so as to
constitute the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms.

All of the above representations and warranties shall survive the making of this
Agreement.

6. Conditions Precedent.  The effectiveness of the amendments set forth herein
is subject to the fulfillment, to the satisfaction of the Agent and its counsel,
of the following conditions precedent on or before the Effective Date:

(a) The Agent shall have received, with copies or counterparts for each Bank as
appropriate, the following, all of which shall be in form and substance
satisfactory to the Agent and shall be duly completed and executed by the
Borrower, the Agent and the Banks, as applicable:

(i)



This Agreement;

(ii)



Copies, certified by the Secretary or an Assistant Secretary of the Borrower as
of a recent date, of resolutions of the board of directors of the Borrower in
effect on the date hereof authorizing the execution, delivery and performance



2

 

--------------------------------------------------------------------------------

 

of this Agreement and the other documents and transactions contemplated hereby;

(iii)



Copies, certified by its corporate secretary as of a recent date, of the
articles of incorporation, certificate of formation, and by-laws of the Borrower
as in effect, or a certificate stating that there have been no changes to any
such documents since the most recent date, true and correct copies thereof were
delivered to the Agent; and

(iv)



Such additional documents, certificates and information as the Agent or the
Banks may require pursuant to the terms hereof or otherwise reasonably request.

(b) After giving effect to this Agreement, the representations and warranties
set forth in the Credit Agreement shall be true and correct in all material
respects on and as of the date hereof; provided, however, that for purposes of
the representations in Section 3.1 thereof, the annual and quarterly financial
information referred to in such Section shall be deemed to be the most recent
such information furnished to each Bank.

(c) No Default or Event of Default shall have occurred and be continuing as of
the date hereof.

7. Miscellaneous.

(a) All terms, conditions, provisions and covenants in the Loan Documents and
all other documents delivered to the Agent and the Banks in connection therewith
shall remain unaltered and in full force and effect except as modified or
amended hereby.  To the extent that any term or provision of this Agreement is
or may be deemed expressly inconsistent with any term or provision in any Loan
Document or any other document executed in connection therewith, the terms and
provisions hereof shall control.

(b) The execution, delivery and effectiveness of this Agreement shall neither
operate as a waiver of any right, power or remedy of the Agent or the Banks
under any of the Loan Documents nor constitute a waiver of any Default or Event
of Default thereunder.

(c) In consideration of the Agent’s and the Banks’ agreement to amend the
existing term loan facility, the Borrower hereby waives and releases the Agent
and the Banks and their respective officers, attorneys, agents and employees
from any liability, suit, damage, claim, loss or expense of any kind or failure
whatsoever and howsoever arising that it ever had up until, or has as of, the
date of this Agreement.

(d) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements.



3

 

--------------------------------------------------------------------------------

 

(e) In the event any provisions of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

(f) This Agreement shall be governed by and construed according to the laws of
the Commonwealth of Pennsylvania.

(g) This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns and may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

(h) The headings used in this Agreement are for convenience of reference only,
do not form a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

(i) This Agreement may be executed in one or more counterparts, each of which
counterparts when executed and delivered shall be deemed to be an original, and
all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart hereof.

[signature pages follow]

﻿

﻿

 

4

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower, the Agent and the Banks have caused this
Agreement to be executed by their duly authorized officers as of the date first
above written.

﻿

﻿

 

 

﻿

AQUA PENNSYLVANIA, INC.

 

 

 

 

 

 

﻿

By:

/s/ David P. Smeltzer

﻿

Name:

David P. Smeltzer

﻿

Title:

Executive Vice President and CFO

 

 

 

 

 

 

﻿

PNC BANK, NATIONAL ASSOCIATION,

﻿

as Agent and as a Bank

 

 

 

 

 

 

﻿

By:

/s/ Dominic D’Ginto

﻿

Name:

Dominic D’Ginto

﻿

Title:

Senior Vice President

 

 

 

 

 

 

﻿

CITIZENS BANK OF PENNSYLVANIA,

﻿

as a Bank

 

 

 

 

 

 

﻿

By:

/s/ Leslie D. Broderick

﻿

Name:

Leslie D. Broderick

﻿

Title:

Senior Vice President 

 

 

 

 

 

 

﻿

TD BANK, N.A., as a Bank

 

 

 

 

 

 

﻿

By:

/s/ Jennifer L. Suspenski

﻿

Name:

Jennifer L. Suspenski

﻿

Title:

Vice President

 

 

 

 

 

 

﻿

THE HUNTINGTON NATIONAL BANK,

﻿

as a Bank

 

 

 

 

 

 

﻿

By:

/s/ Michael Kiss

﻿

Name:

Michael Kiss

﻿

Title:

Vice President 

﻿

 

DMEAST #32002120

--------------------------------------------------------------------------------

 

 

Exhibit A

Schedule 3.13
Environmental Matters

(See Attached)

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.13

Environmental Matters


In its water treatment process, the Borrower uses chemicals, including chlorine,
caustic soda and sodium chlorite, which are listed as hazardous
substances.  These chemicals are, in all material respects, stored and used at
the Borrower’s plants and facilities in accordance with the Environmental Laws.

﻿

The Borrower operates a central laboratory at its Bryn Mawr facility for
analysis of drinking water samples.  To perform required analyses, the Borrower
maintains small quantities of solvents, reagents and chemical standards, some of
which are listed as hazardous substances.  These materials, in all material
respects, are stored and used in compliance with the Environmental Laws.

﻿

The handling and disposal of waste generated from water and wastewater treatment
facilities is governed by federal and state laws and regulations.  A program is
in place to monitor our facilities for compliance with regulatory requirements,
and we are not aware of any significant environmental remediation costs
necessary from our handling and disposal of waste material from our water and
wastewater operations.   

﻿

﻿



 

--------------------------------------------------------------------------------